DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Koizumi(7722015).
	Koizumi in figures 1-4 teaches a rotary type carburetor for a stratified scavenging engine comprising an air intake passage(2 in figure 1) and an air-fuel mixture passage(3) formed in a horizontal direction on a carburetor main body(1), and a throttle valve(6) fitted into a bottom cylindrical throttle valve hole formed orthogonal and perpendicular to a passage of the carburetor main body, wherein the throttle valve has an air supply side valve hole(7 in figure 5) formed on the air intake passage side, a fuel supply side valve hole(8) formed on the air–fuel mixture passage side, a groove pocket (10) formed on an opening edge on an upstream end that is on a side of an accelerating rotation direction of the fuel supply side valve hole, where the groove pocket comprises a tongue shaped opening having parallel opposing sides, and the tongue shaped opening on a downstream side of an opening end on at least the throttle valve side of the air fuel mixture is formed perpendicular side to a side parallel to an axis of the throttle valve.
	Koizumi further teaches a cross sectional shape of the air intake passage formed on the carburetor main body is an upper semicircle, a cross sectional shape of the air fuel mixture passage is a lower semicircle, making a circle separated by a partition wall, a cross-sectional shape of the air supply side valve hole formed on the throttle valve is an upper semicircle, and a cross sectional shape of the fuel supply side valve hole side is a lower semicircle, making a circle separated by a partition wall.   Koizumi further teaches wherein the opening shape of the opening end of the throttle valve side has a shape such that the opening shape has a constant area of exposure to the air-fuel mixture passage. 
Claims 6,7,9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Koizumi(7722015).
	Koizumi teaches a rotary type carburetor comprising a cylindrical throttle valve formed orthogonal and perpendicular to a passage of the carburetor main body, a throttle valve(6) rotationally fitted into the cylindrical throttle valve hole, the throttle valve comprises an air supply side valve hold(7) formed on the air intake passage side, a fuel supply side valve hole formed on the air fuel mixture passage side , a groove pocket(10) formed on an opening edge on an upstream end of the fuel supply side valve hole, wherein the upstream end comprises a side toward a direction of accelerating rotation, wherein the groove pocket comprises a tongue shaped opening having parallel opposing sides and the tongue shaped opening on a downstream side disposed perpendicular to a side parallel to an axis of the throttle valve.  
	Koizumi further teaches wherein the air intake passage formed on the carburetor main body comprises a cross sectional shape of a first semi circle, wherein the air fuel mixture passage formed on the carburetor main body comprises a cross sectional shape of a second semicircle, wherein the air intake passage is above the air fiel mixture passage, and wherein the air intake passage and the air flue mixture passage are separated by a partition wall, wherein the air supply side valve hole formed on the throttle valve comprise a cross sectional shape of a third semi circle, and wherein the fuel supply side valve hole side comprise a cross sectional shape of a fourth semi circle, wherein the third semicircle is above the fourth semicircle and is separated by a second partition wall.   Koizumi further teaches wherein the opening shape of the opening end of the throttle valve side has a length such that a portion formed by the parallel opposing sides of the groove pocket formed on the opening edge on the upstream end on the accelerating rotation direction side of the fuel supply side valve hole of the throttle valve does not extend further into the air fuel mixture passage.   
Allowable Subject Matter
Claims 5 and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 10 include subject matter which was indicated as allowable in the office action dated 12-29-2021.
Response to Arguments
Applicant's arguments filed 3-24-2022 have been fully considered but they are not persuasive.
Applicant argues in Figures 5a and 5b the throttle valve 6 moves in the axial direction(shown in the upward direction) such that groove pocket 10 of the fuel supply side valve hole 8 moves in between the air-fuel mixture passage 3 of the carburetor main body 1 as illustrated in Figure 5B.  Applicant further argues unlike Koizumi, when adjusting the fuel flow , the extend of the opening of the groove pocket when configured in the shape and orientation claimed does not change.  
Examiner respectfully submits Koizumi in figure 5 clearly teaches a groove pocket 10 comprising a tongue-shaped opening having parallel opposing sides, and the tongue-shaped opening on a downstream side of an opening end on at least the throttle valve side of the air -fuel mixture passage is formed perpendicular to a side parallel to an axis of the throttle valve.  Examiner notes the groove pocket 10 in Koizumi is clearly perpendicular to a side parallel to an axis of the throttle valve, equivalent to the groove pocket 10 in figure 10 of the current drawings.  Examiner respectfully submits a statement that “when adjusting the fuel flow , the extend of the opening of the groove pocket when configured in the shape and orientation claimed does not change” is directed to a process step, and claim 1 is directed to an apparatus, therefore the apparatus of claim 1 is anticipated by the noted structural elements of the rotary type carburetor of Koizumi, as detailed in the rejections to independent claims 1 and 6.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
September 12, 2022